DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 13 and 15 are canceled.
Applicant's arguments filed 10/4/2022 in response to Office Action 7/6/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, Applicant argues that when pulling the tab to open the can, bending of the cap body is not facilitated by the refraction cut and hole of Shuichi because only after opening the can (i.e. pulling is finished) is the perforated refraction line (503, Fig 12C) broken (page 12). Examiner first points out that the perforated line being in the cap body inherently facilitates (i.e. allows for or makes the body capable of allowing) bending of the cap body during forced motion involving the cap body to lift the tab. 
Second, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see a detailed analysis in the rejection below.

Regarding claim 12, Applicant argues Shuichi Figure 12 does not have two sub cut lines (page 14). Please see a detailed analysis in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by JP 2004189338 issued to Shuichi (hereinafter “Shuichi”). In the following analysis, Figures 1 and 12 are substantially the same and Figures 16 are included ([0046] descriptions of portions common to those shown in the above embodiment (Figures 1 and 2, A-C) will be omitted and only differences will be described (in Figures 12A-C); further including [0050], wherein “This configuration (Figures 16A-B) can be used not only in the cap shown in the thirteenth embodiment but also in the cap shown in other embodiments”).
Regarding claim 1, Shuichi teaches a safety opening cap (Fig 12A, cap 50 with tab opening means enhances safety [0058]) for opening a can lid (Fig 12A, can lid of 2) of a can (Fig 12A, can 2) comprising, 
   a protruding rim (Fig 12A, protruding rim of 2) formed to protrude from an upper part (Fig 12A, upper part 2) of a can in which food is stored (Abstract, cans for foods), 
      a can lid formed inside the protruding rim and covering the upper part of the can (Fig 12A shows cited can lid inside of cited rim and covering cited upper part of can 2), and 
      a tab (Fig 12A, tab 22 coupled at side with shown rivet) having one side coupled to the can lid, 
the safety opening cap comprising: 
   a cap body (Fig 12A, body of cap 50 forms a main body) forming a main body,
   an outer wall (Fig 1A, outer wall of holding portion 11) extended downwards from an outer peripheral surface (Fig 1A, top surface of holding portion 11) of the cap body, 
   a tab lifting part (Fig 12A, tab raising portion 501 with 15 in Figure 1) formed of an inclined surface shape protruding from an upper surface of the cap body (Fig 12A, shows cited tab lifting part 501 as an inclined surface, formed of two inclined convex portions [0046], protruding from the upper surface of cited cap body 50) by a predetermined thickness (Fig 12A shows a predetermined thickness of cited incline) for protecting a nail when raising the tab ([0046] the tab is lifted so easily opened, therefore capable of protecting a nail), 
      wherein the tab lifting part is disposed to be in contact with or spaced apart from an axis or rivet of the tab by a predetermined distance when the tab is raised (examiner chooses “or spaced apart” and “or rivet”; Fig 12B, cited tab lifting part 501 is spaced apart from the rivet of cited tab 22 by a predetermined distance as shown), and 
   a tab passing means (Fig 1A, insertion port 12) formed on the upper surface of the cap body for forming a space in which the tab can be inserted when the cap body is pressed downwards, 
      wherein the tab passing means is configured with a cutout part (Fig 12A, lines 502 and 503 define cutout part) in which a part of the cap body is cut (Fig 12B, cited cutout part is a portion of cited cap body 50, and “is cut to form an opening” [0046]), 
wherein the cutout part comprises 
   a first cut line formed at a position spaced apart from the tab lifting part by a predetermined distance (see examiner annotated Shuichi Figure 12, hereinafter “EAFS12”, shows a first cut line at a position spaced apart from the tab lifting part by a predetermined distance),
the first cut line being formed parallel to a front side of the tab lifting part (EAFS12 or see examiner annotated Shuichi Figure 16, hereinafter “EAFS16”, wherein the first cut line and front side share the line, therefore are in parallel while being curved), and 
   two second cut lines formed to be extended from opposite ends of the first cut line, respectively, each of the two second cut lines being formed in a different direction from the first cut line (EAFS12), 
      wherein at least one or more refraction cut lines (examiner chooses “or refraction cut lines”; EAFS12 shows is vertical portions of 503) and refraction cut hole (EAFS16) 
           disposed on the outer wall in a position corresponding to a left and right with respect to the tab lifting part (EAFS12 shows the cited “refraction cut lines” disposed in a left and right position on the outer wall) such that bending of the cap body is facilitated during the opening process of the can lid (opening process of the can lid, [0046] and Fig 12C, is from tool engagement to user access; meaning perforated line 503 is disposed such that the bending of 50 at 504 is facilitated during cutting/breaking the perforation after the can lid itself is opened to complete the opening process) while preventing the tab from breaking off when pulling the tab at the time of opening the can lid (Fig 12C also shows facilitating tab lift opening and prevention of tab break off at the time), 
     wherein the direction the tab lifting part is formed in defined as a front (EAFS12) with respect to a center part (EAFS12, a center part encircles the tab rivet) of the cap body, and the opposite direction of the front is defined as a rear (EAFS12), 
   the refraction cut hole is formed at the front side of the cap body and the refraction cut line is formed at the rear side of the cap body (examiner chooses “or the refraction cut hole… front… cap body”; EAFS12), or the refraction cut line is formed at the front side of the cap body and the refraction cut hole is formed at the rear side of the cap body, and 
      wherein the refraction cut line is formed to be inclined so as to be acute with respect to an upper surface (EAFS12 shows an acute portion of cited refraction cut line 503 with respect to an upper surface of cited cap body 50) of the cap body.


    PNG
    media_image1.png
    880
    626
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    573
    706
    media_image2.png
    Greyscale


Regarding claim 2, Shuichi further teaches the cutout part (Fig 12A, lines 502 and 503 define cutout part) further comprises a sub cut line (EAFS16) cut to a predetermined length (EAFS16 shows a predetermined length) adjacent to the protruding rim (EAFS16, protruding rim of 2 is adjacent, “adjacent” meaning “next to”) along the protruding rim in a direction different from the second cut line (EAFS12 shows a different direction along cited sub cut line versus cited second cut line) while extending from an end part of the second cut line (EAFS12 shows the sub cut line extending away from an end part near the rear of the second cut line) for expanding an opening width of the cutout part (EAFS12 shows sub cut and second cut lines capable of expanding an opening width of the cited cutout part).

Regarding claim 3, Shuichi further teaches a cut severance hole (EAFS12) having a hole structure ([0046] line 502 and 503 are perforation lines, therefore is a hole structure) is formed at one side end part (EAFS12) of the sub cut line so as to prevent the cut from being further extended by pressing the cap body (EAFS12).

Regarding claim 4, Shuichi further teaches a lifting part support wall (EAFS12) protruding to a height (EAFS12) corresponding to a rear height (EAFS12) of the tab lifting part (Fig 12A, tab raising portion 501 with 15 in Figure 1) is formed to be adjacent to or in contact with the rear of the tab lifting part (examiner chooses “or adjacent to”; lifting support wall is adjacent to meaning “next to” cited tab lifting part).

Regarding claim 5, Shuichi further teaches in order to prevent the outer wall (Fig 1A, outer wall 11) from being detached from the protruding rim, 
   a contact protrusion (Fig 16A, convex ridge 801 protrudes inwardly) is formed inwardly along an inner peripheral surface (Fig 16A, inner peripheral surface of cited outer wall) of the outer wall by a predetermined thickness (Fig 16A, predetermined thickness shown from base to peak of cited protrusion), and the contact protrusion is formed so as to be in contact with the outer peripheral surface of the protruding rim ([0003] holding portion around the lid is fitted to the top of the can, “fitted” meaning “in contact”), and 
   the contact protrusion is not formed as much as a preset length in the inner peripheral surface of the outer wall on the front side adjacent to the tab lifting part (examiner notes no criticality, description or definition for “a preset length”, therefore examiner reasonably interprets upon applicant Figure 4 item 111; cited contact protrusion 801 does not span the entire gap between the inner and outer wall).

Regarding claim 6, Shuichi further teaches an inner wall (Fig 1B, inner wall of holding portion 11) projecting downward from a rear surface (Fig 1B, a rear top surface of 11) of the cap body (Fig 12A, 50) is formed, and the inner wall is separated from the outer wall (Fig 1A, outer wall of holding portion 11) by a predetermined distance (Fig 1B shows a gap between cited inner and outer wall has a predetermined distance), so that the protruding rim is in close contact between ([0003] holding portion around the lid is fitted to the top of the can) the outside of the inner wall and the outer wall, and the can lid is inserted into the inside of the inner wall at the time the can lid is opened (Fig 2C shows that the can rim is inserted to holding portion 11 at the time the can lid is opened).

Regarding claim 7, Shuichi further teaches at least one or more lid hooking pieces are formed protruding inward on the inner wall (examiner chooses “or at least one lid hooking piece”; Fig 16B, 802 is formed on the inner wall and protrudes inward to hook the lid onto the can rim), for preventing the can lid from being exposed or detached to the outside from an inner position of the inner wall in the process of opening the can lid (examiner chooses “or detached”; [0050] “802 is bent inward to lock”, wherein “lock” means preventing detachment from the position), and the lid hooking piece is disposed corresponding to both sides with respect to the tab lifting part (Fig 16B, 802 is present on both sides of cited tab lifting part).

Regarding claim 8, Shuichi further teaches with respect to the center part (EAFS12, a center part encircling the tab rivet) of the cap body (Fig 12A, 50), when the direction in which the tab lifting part is formed is defined as the front, and the opposite direction is defined as the rear (EAFS12), the tab lifting part is formed to have a gradually increasing thickness from the front towards the rear of the cap body (Fig 1C, portion 14 of the tab raising portion gradually increases thickness from right to left in the viewer perspective (consistent with EAFS12 front to rear)).

Regarding claim 9, Shuichi further teaches a pair of tab guide steps (Fig 2B, convex stepped portions 14, are pressed so to guide the tab to pass through) are formed protruding from both sides of an upper surface (Fig 1, upper surface of 15) of the tab lifting part by a predetermined thickness (Fig 1C, shows a predetermined thickness height of 14) at predetermined intervals to guide the movement of the tab.

Regarding claim 10, Shuichi further teaches the tab passing means (Fig 1A, insertion port 12) comprises a tab inlet hole (Fig 12C, hole formed with 504 lifted) from which a part (Fig 12C, cap front portion 504) of the cap body (Fig 12C, 50) is removed, and the tab inlet hole is formed between one side end part (Fig 12C, front of 504) of the cap body and the tab lifting part (Fig 12B, 501), and is formed to have a size that allows insertion of the tab (Fig 12B, shows size and allowance tab insertion).
 
Regarding claim 11, Shuichi further teaches the tab passing means (Fig 1A, insertion port 12) is formed by removing the outer wall (Fig 1A, outer wall of holding portion 11) of a portion (Fig 12C, portion of outer wall shown lifted with 504) where the tab inlet hole (Fig 12C, hole formed with 504 lifted) is located.

Regarding claim 12, Shuichi teaches a safety opening cap (Fig 12A, cap 50 with tab opening means enhances safety [0058]) for opening a can lid (Fig 12A, can lid of 2) of a can (Fig 12A, can 2) comprising: 
   a protruding rim (Fig 12A, protruding rim of 2) formed to protrude from an upper part (Fig 12A, upper part 2) of the can in which food is stored (Abstract, cans for foods), 
      the can lid formed inside the protruding rim and covering the upper part of the can (Fig 12A shows cited can lid inside of cited rim and covering cited upper part of can 2), and 
      a tab (Fig 12A, tab 22 coupled at side with shown rivet) having one side coupled to the can lid, 
the safety opening cap comprising: 
   a cap body (Fig 12A, body of cap 50 forms a main body) forming a main body,
   an outer wall (Fig 1A, outer wall of holding portion 11) extended downwards from an outer peripheral surface (Fig 1A, top surface of holding portion 11) of the cap body, 
	a tab lifting part (Fig 12A, tab raising portion 501 with 15 in Figure 1) having an inclined surface shape protruding from an upper surface of the cap body (Fig 12A, shows cited tab lifting part 501 as an inclined surface, formed of two inclined convex portions [0046], protruding from the upper surface of cited cap body 50) by a predetermined thickness (Fig 12A shows a predetermined thickness of cited incline), and is disposed to be in contact with or spaced apart from an axis or rivet of the tab by a predetermined distance when the tab is raised (examiner chooses “or spaced apart” and “or rivet”; Fig 12B, cited tab lifting part 501 is spaced apart from the rivet of cited tab 22 by a predetermined distance as shown),
   a tab passing means (Fig 1A, insertion port 12) formed on the upper surface of the cap body for forming a space in which a part of an end part of the tab can be gradually inserted when the cap body is pressed downwards, and 
   an inner wall (Fig 1B, inner wall of holding portion 11) projecting downward from a rear surface (Fig 1B, a rear top surface of 11) of the cap body (Fig 12A, 50) is formed, and the inner wall is separated from the outer wall (Fig 1A, outer wall of holding portion 11) by a predetermined distance (Fig 1B shows a gap between cited inner and outer wall has a predetermined distance), so that the protruding rim is in close contact between ([0003] holding portion around the lid is fitted to the top of the can) the outside of the inner wall and the outer wall, and the can lid is inserted into the inside of the inner wall at the time the can lid is opened (Fig 2C shows that the can rim is inserted to holding portion 11 at the time the can lid is opened), 
   wherein, the tab passing means is configured with a cutout part (Fig 12A, lines 502 and 503 define cutout part) in which a part of the cap body is cut (Fig 12B, cited cutout part is a portion of cited cap body 50, and “is cut to form an opening” [0046]), and 
   wherein the cutout part is formed to be in contact with or adjacent to an axis or rivet of the tab when the tab is raised at one side of an upper surface of the cap body (examiner chooses “or adjacent to” and “or rivet”; Fig 2C shows the cutout part adjacent to the rivet of the tab when the tab is raised at one side of an upper surface of the cap body), and 
the cutout part comprises 
   a first cut line formed at a position spaced apart from the tab lifting part by a predetermined distance (EAFS12 shows a first cut line at a position spaced apart from the tab lifting part by a predetermined distance),
	the first cut line being formed parallel to a front side of the tab lifting part (EAFS12 or EAFS16),
   two second cut lines (EAFS12) formed to be extended from opposite ends of the first cut line, respectively (EAFS12), each of the two second cut lines being formed in a different direction from the first cut line (EAFS12), and 
   two sub cut line (EAFS16) cut to a predetermined length (EAFS16 shows a predetermined length) adjacent to the protruding rim (EAFS16, protruding rim of 2 is adjacent, “adjacent” meaning “next to”) along the protruding rim in a direction different from the second cut lines (EAFS16 versus EAFS12 shows a different direction along cited sub cut line versus cited second cut line), each of the two sub cut lines continuously extending from an end part of the each of the second cut lines, respectively (EAFS12 and EAFS16 shows the sub cut line extending away from an end part near the rear of the second cut line continuously, respectively), for expanding an opening width of the cutout part (EAFS12 shows sub cut and second cut lines capable of expanding an opening width of the cited cutout part).

Regarding claim 14, Shuichi further teaches in order to prevent the outer wall (Fig 1A, outer wall 11) from being detached from the protruding rim, 
   a contact protrusion (Fig 16A, convex ridge 801) is formed inwardly along an inner peripheral surface (Fig 16A, inner peripheral surface of cited outer wall) of the outer wall by a predetermined thickness (Fig 16A, predetermined thickness shown from base to peak of cited protrusion), and the contact protrusion is formed so as to be in contact with the outer peripheral surface of the protruding rim ([0003] holding portion around the lid is fitted to the top of the can), and 
   the contact protrusion is not formed as much as a preset length in the inner peripheral surface of the outer wall on a front side adjacent to the tab lifting part (examiner notes no criticality, description or definition for “a preset length”, therefore examiner reasonably interprets upon applicant Figure 4 item 111; cited contact protrusion 801 does not span the entire gap between the inner and outer wall).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
WO 2005087599 – Fig 10
EP 3950524 – has an adjacent extension of slit line (Fig 3, 12) 
JP 2000203574 – Fig 4 and 5
JP 2001063725 – line segments concatenate continuously (Fig 1, 17, 18, 19, 19a, 19b) 
JP 2008105743 – cut perforation line with four segments each in different directions is to reduces hot water pour out area (Fig 13, 33) 
JP 3021834 U – Fig 1
JP 3115590 – Fig 4 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733